Title: Guardian Accounts, 3 November 1773
From: Washington, George
To: 



[3 Nov. 1773]

Mr John Parke Custis In Acct with George Washington


Drs.

Sterl.
Curry


1771





May 10
To Cash paid Phips Jackson Eater—in part for Land bought of him by consent of the Genl Ct

200.     


20
To a Horse bot of Colo. Bassett—for his Riding

43.     


June 4
To Cash paid the Revd Mr Boucher £50 Md Cy eql to

40.     



To Ditto for Pocket Money

2. 8.  


July ⟨ ⟩
To 2 Blankets to his Servants

1. 5.  



To Cash paid Peter Gaulet—pr Receipt

.15.  


Augt 24
To Postage of Letters from his Merchts Inclosg ⟨Sales & ca⟩ since June 1769

2. 5. 6



To a Levy 95 lbs. Tobo Secretary’s Fees 117 212 @ 14/

11. 9. 8


Sepr ⟨ ⟩
To Cash at the Annapolis Races

8.     


Novr
To Ditto paid the Attorney Genl in Dunbars Suit

20.     



Ditto paid Colo. Pendleton Do Do

20.     



Ditto paid Mr James Mercer Do Do

20.     


Decr
To Rent of my Land & Mill in York Cty as Settled by the Genl Court

150.     



1772
To the Exps. of a Negro Express twice, with an Acct of Valentines Death & other matters

1. 0. 0


Feb. 13
To Wm Carlin Taylors Acct

1. 7. 3


21
To Cash paid the Revd Mr Boucher, exclusive of a Bill of Excha. on Messrs Cary & Co. of £50 Ster. to discharge his acct of £156.2.7½ & pay sundry small debts amtg to £6

67.14. 3



To John West Junr his Bond for
£100.     



Mar. 2
To a Rudiman’s Rudiments

. 2.  



To Mr Prentis’s Acct

.16. 4


Apl 6
To Doctr Pasteurs Acct

14.11.  



To Thos Lynch in part of a proovd A⟨cct⟩

1. 0. 0



To Thos Bishops Exp⟨ences carryg⟩ Money to Mr ⟨Boucher⟩

. 6. 7



To Cash paid Phips Jackson Eater in full for the Land bot of him

400.     



To Cash for Pocket Money

4.16. 0




£100.     
£1000.16. 7


Apl
To Balle carrd to ⟨New⟩ Acct for next year
150.     





£250.     
1000.16. 7


⟨ ⟩
To Balle of last years Acct pr Contra

86. 4. 1


⟨ ⟩
To Cash paid Mr Peale drawg yr Picture in Miniature

13. 5.  



To Ditto paid Do drawg yr Mothers at yr request

13. 5.  


Jun. 13
To Cash

3.     



To Secretary’s Note ⟨for⟩ 213 lbs. Tobo @ 2d.

1.15. 6



To ⟨Doc⟩tr Rumneys Acct

2.10.  



To sundries purchased by Mr Adam in Londn
5.17. 6



July 23
To Cash paid Leonard Milsford taking up Will a Runaway Negroe

1. 0. 0


July 27
To Cash

5. 5. 7 1/2


Octr
To Ditto at the Annapolis Races

7.10.  


19
To Messrs Robt Adam & Cos. Acct

4.11. 3


Novr
To Cash in Williamsburg

14. 4.  



To your Exps. at southalls Included in my Acct

1.15. 7



To his Travellg Exps. down & up also Included in my Bills

1.13.  



To his Lodging in Wmsburg pr Mr Charlton

2.10.  


Decr  5
To Engraving the Inetials of his name on 2 ⟨Guns⟩

. 3. 3


16
To Cash paid Mr Jno. Gutridge for freight & Charges of Transporting a






Negro Will to Port-au prince in bringg Molasses in return

13.11. 6


23
To Mr John Muirs Acct

3.10.11



To Rent for my Plantn & Mill in York Cty

150.      


31
To Cash lent Bryan Fairfax Esqr. on Intt
£196. 4. 2



1773





Jan. 20
To Freight pd for 300 Bushl of Oats from Eastn Shore

3.15.  


Apl 18
To Cash at different times

13. 0. 0




£202. 1. 8
£342. 9. 8


Apl 25
To Balle due Mr Custis this day
447. 2. 6
700.15. 5




£649. 4. 2
1043. 5. 1


Crs.

Sterl.
Curry


1771





May  1
By Balle due at last Settlement with the Genl Court of this date
£150.     
21.15.11


16
By Intt of Frans Fosters Morgage

20.      


25
By a years Intt of Mr Jno. Washington’s Bond

7.10.   


July 12
By my Draft on James Gildart Esqr. in favr of Mr John West for
100.     



19
By Cash recd of Peyton Randolph Esqr. ⟨to⟩ yrs Intt of his Bond

15.12. 6


Novr
By Ditto recd from Colo. Warner Lewis for two years Intt of his Bond

80.      



By Cash recd from his Steward, Mr Josh Valentine for Sundries Sold from your Estate

605.10. 1



By Sundry Sums recd myself between the death of Mr Valentine & appointment of Mr Hill—viz.






   
      
         For Porke of Mr Waller
         £19.12.10 3/4
      
   







    
      
         Ditto of Mr Prentis
         47.16. 4
      
    







    
      
         Ditto of Mr Robt Warren
         16. 0. 5
      
    







   
      
         Ditto of Mr Barthw Dandridge
         13.11. 6
      
   







   
      
         Ditto of Mrs Valentine
         1.14. 0
      
   







   
      
         Ditto of Doctr Pasteur
         9. 8. 9
      
   







   
      
         For Rent of Peter Gillet
         5.     
      
   







   
      
         Ditto of Thos McLen
         5.     
      
   







   
      
         Ditto for Smiths Island
         15.     
      
   


143. 3.10 3/4



By Cash of Mr Jas Hill recd for Rent

21.      




£250.     
   £914.12. 6


Apl
By Balle carrd to New Acct for next year

86. 4. 1




£250.     
⟨£1000.16. 7⟩


1772





Apl
By Balle of last years Acct pr Contra
£150.     




By Error in charging Phips Jackson





Eater—this Money being also chargd in Valentines accts

200.      



May

   
      
         By Robt Cary Esqr. & Co. for
         £200.    
      
   







   
      
         Ditto
         133. 6.8
      
   







   
      
         
         333. 6.8
      
   







   
      
         20 pr Ct Excha.
          66.13.4
      
   


400.      


June 1
By Cash recd from Colo. Saml Washington on Acct of Intt on his Bond

75. 0. 0



By my Draft on James Gildart Esqr. (in Jan. last)
53.     



June 30
By a years Intt of Mr Jno. Auge Washington’s Bond

7.10.  


Nov. 18
By a years Intt of Peyton Randolph Esqrs. Bond

15.12. 6


Do Do
By Cash recd from his Steward Mr Jas Hill for Sundries sold from his Estate

299.15. 7



By my Draft on Robt Cary Esqr. & Co.
250.     



Decr 31
By Ditto on Ditto in favr of Bryan Fairfax Es.
196. 4. 2


 
1773





Jan. 20
By 300 Bushl of Oats @ 1/3

18.15. 0



By Cash recd from Frans Foster on Acct of Intt

26.12.  




£649. 4. 2
1043. 5. 1


1773





Apl 25
By Balle due from George Washington pr Cont.
447. 2. 6
700.15. 5



Besides the above Balle there is due to him in the hands of Robt Cary Esqr. & Co. pr their Acct Currt 22d Augt 1772
4145.12. 5




Messrs Hanburys pr their Acct
321. 6.11




John West Junr
100.     




⟨B⟩ryan Fairfax Esqr.
196. 4. 2




Peyton Randolph Esqr.
250.     




Warner Lewis Esqr.

800.      




   
      
         Colo. Saml Washington
         £425
      
   







   
      
         Ditto
         100
      
   


⟨525.     ⟩



⟨Mr Chas⟩ Washington

⟨mutilated⟩



Mr Barthw Dandridge

⟨mutilated⟩



Mr Jno. Auge Washington

⟨mutilated⟩



Revd Mr Sebastion
60.     




Mr Francis Foster

500.      




£5520.⟨6. 0⟩
3090.   ⟨ ⟩




   
      
         There is also
         64
         Hhds of Tobo. in Messrs
      
      
         
         
         Cary & Cos. hands Shipd in 1772—
      
      
         
         and
         
      
      
         
         24
         Ditto in Messrs Hanburys
      
      
         In all
         88
         Hhds wch is yet unacd for
      
      
         There is Likewise 9 Hhds of Molasses in the hands of  Messrs Robt Adam & Co. to sell.
      
      
         
         
         E. Excepted pr
      
   

Go: Washington 25th April 1773.



Note
This Acct was settled the 3d of Novr 1773. Before Peyton Randolph, Edmd Pendleton, John Blair, & Thos Everard Esqrs. by order of the Honble the Genl Court.
Miss Martha Parke Custis in Acct with George Washington


Drs.

Sterlg
Currency


1771





May
To Freight and other Charges on a Box from Mr Small at Bermingham

. 9. 0


7
To Mr Prentis for a piece of Silk

7. 0. 0



To a hair pin from Miss Hunter

.17. 6



To 4 Bottles of Fit drops of Mr John Carter

1. 5.  



To 1 Blew stranded Necklace from Mrs Hunter

. 3. 9



To hair Curls from George Lafonge

.15.  



To 4 Oz. ⟨Æther⟩ pr Doctr Pasteurs Acct

1. 0. 0



To Mr Charlton’s acct for Sundries

9. 8. 3


⟨Jun.⟩ 23
To Mr Stedler teachg a years Musick

12.18.  



To Burwell Bassett Esqr. his Bond for

390.     



To Mr Barthw Dandridges Bond for
143.11. 9




To Mr Thos Prosser & Peterfield Trents Do for

145.15.  


July ⟨2⟩
To 20 yds Trimming for a Gown pr Davenport

1. 0. 0


Sep. 9
To Cash for Pocket Money

2. 2. 3


Nov. 7
To Sundries got by Mr Bassett

8.12.  


12
To Doctr Johnson of Maryld £14 Maryld ⟨equal⟩ to

11. 4. 0



To 4½ yds white Tammy

. 9. 8



To Thomas Davis for weaving

1. 1. 0


Decr 12
To Mr Robert Adam pr Mortgage

1000.     


1772
To Mr Charlton pr Acct

1. 7. 6


Apl 2
To Miss Davenport

2.15. 3


8
To Mr James Mercers Bond & Mortgage for

1109.11. 6


9
To Mrs Charltons acct

.16.  




 143.11. 9
 2708.10.11


Apl 10
To Balle due Miss Custis & carrd to New Acct for next year

71.10. 8




£143.11. 9
£2780. 1. 7


May 12
To Pocket money

3.  


30
To Mr Peale drawing her Picture in ⟨miniature⟩

13. 5.  


June 24
To Doctr Rumney

4. 2.  



To a Picture New ⟨sett pr⟩ Mr Adams ⟨0.8.0⟩ Exchange on ⟨Do⟩ ⟨.2.0⟩

.10.  


⟨Augt⟩ 14
To Mrs Cox making & altering of Gowns

.15.  


21
To Mr Charles Turner mending ⟨a hair pin⟩

. 1.  



⟨ ⟩ 10
To Riding Hat ⟨mutilated⟩ Feather ⟨laced⟩

4. 4.  


⟨Octr 19⟩
To Messrs Robert Adam & Co. their Acct

9. 9. 9



To Mr Charles Turner putting a Crystal ⟨to⟩ her watch

. 1. 6


⟨Nov.⟩ 21
To Cash for Pocket money

3. 0. 0



To Travelling Expences down to Wmsburg

.12. 9



⟨To ditto⟩ up again

. 5. 6



To a Song Book the Bullfinch

. 6. 6



To 2 Bottles of ⟨Norriss⟩ drops

1. 0. 0


Decr ⟨6⟩
To ⟨a⟩ pair of Buckles & Scissars

.18. 3


May ⟨17⟩
To Cash

1. 6. 0


⟨Apl 16⟩
⟨To a⟩ Parrot

1.16. 0



To Doctr Craik’s Acct Maryld Curry
£5.19.6




⟨To Sundry shoes⟩ from Phila.
2.19.0





8.18.6




⟨deduct 25⟩ pr Ct
1.15.8
7. 2.10



To Miss Davenports Acct

.15.  



To a Bottle of Hammonds essence of Antim ⟨mutilated⟩

.12. 6



To Cash

1. 6. 0





  54. 4. 7


1773





June 19
To Balle due from Geo. Washington

206.     





£260. 4. 7


Crs.





1771





May 1
By Balle of Acct this day renderd to the Court & Recorded

£1005.16.10


2
By Cash recd from Doctr Carter for Intt of his Bond

10.16.  


9
By Ditto from Mr Willm Dandridge for Ditto

22. 0. 5



By Ditto from Mr Phil. Whitehd Claiborne Do

14.  



By Ditto from Colo. Burwell Bassett on acct Do

20.11.10



By Colo. Bassetts Bond for Balle due for Intt the 23d of April last

390.     



By Mr Barthw Dandridge Bond for Intt due on his other Bonds to the 23d of April last
£143.11. 9




By Colo. ⟨Nathl⟩ Dandridges Bond £110.





⟨mutilated y⟩rs Intt on Ditto 35.15.

145.15.  


Nov. 4
By a Yrs Intt of Colo. Carter Braxton’s Bond

52.10.  



By Mr James Mercers Bond with a Mortgage due for Intt ⟨on⟩ his Fathers Bond to the ⟨1st⟩ of this Instt

1109.11. 6




£143.11.9
£2780. 1. 7



1772





Apl 10
By Ba⟨lle of last⟩ years Acct p⟨r Con⟩tra

71.10. 8


May
By a y⟨mutilated⟩ Mr Claibornes Bond recd ⟨mutilated Executor⟩

14. 0.  



By a year⟨s mutilated⟩ of Mr Wm Dandridges Bond

⟨mutilated⟩



By Ditto ⟨mutilated⟩ Mr Thos Prossers Do

⟨mutilated⟩



By Ditto ⟨mutilated⟩ Doctr Carters Do

⟨mutilated⟩



By Ditto ⟨mutilated Carter⟩ Braxtons Do

⟨mutilated⟩


1773





April
By Intt one year Recd from Doctr Carter

10.16.  



By Ditto Do of the Exrs of Mr P.W. Claiborne

14.     



By Ditto Do of Mr Thomas Prosser

7. 5. 9



By Ditto Do of Mr Robt Adam

50.     





£ 260. 4. 7


1773





June 19
By Balle pr Contra

£ 206.     



⟨Besides the above ballance⟩ there are due





In Bank Stock
£1650.     




Messrs Cary & Cos. hands
146. 1. 9




In Bonds upon Interest from






   
      
         John Mercer Esqr. decd
         £2100     
      
   







   
      
         James Mercer Esqr.
         1109.11.6
      
   


3209.11. 6.




   
      
         Burwell Bassett Esqr.
         2100     
      
   







   
      
         Ditto
         212. 6.  
      
   







   
      
         Ditto
         231.     
      
   







   
      
         Ditto
         254.     
      
   







   
      
         Ditto
         390.     
      
   


3187. 6. 0



⟨mutilated Moore⟩

1338.11.  



⟨mutilated⟩ Braxton Esqr.

105 ⟨mut.⟩



⟨mutilated⟩ Barthw Dandridge ⟨ ⟩






   
      
         Ditto
         ⟨ ⟩50.
      
   







   
      
         Ditto
         ⟨ ⟩07. 4. 1
      
   







   
      
         Ditto
         ⟨ ⟩3.11. 9
      
   

1100.15.10




⟨mutilated Robt⟩ Adams Mortgage

⟨mutilated⟩



⟨mutilated⟩ Dandridges Bond

⟨mutilated⟩



⟨mutilated⟩ Claibornes Do

⟨280.  ⟩



Mr Thos Prosser

145.    ⟨ ⟩



Doctr James Carter

⟨mutilated⟩




£423 ⟨mutilated⟩



E. Excepted pr Go: Washington




This Acct was settled the 3d of Novr 1773 Before Peyton Randolph Edmd Pendleton, John Blair, & Thos Everard Esqrs. by Order of the Honble Genl Court.

The Estate of Miss Martha P. Custis deceased


Drs.


Sterlg
Currency


1773






June ⟨ ⟩
To Cash paid the Revd Mr Massey for his attendance at her burial

2. 6. 3 



To James Connell for a Coffin &ca

7.17. 9 






    9. 3. 9 



To Balle Credited pr Contra
£4732.0.4
10366. 8.11 





£4732.0.4
10376.12.11 



To George Washington for his Moiety
2366.0.2
5183. 4. 5 1/2 



To ⟨John⟩ Parke Custis for his Moiety
 2366.0.2
 5183. 4. 5 1/2 





£4732.0.4
10366. 8.11 


Crs.


Sterlg
Curry


1773June 19th
By Sundry Persons for her money in their hands at the time of her death which happend on the 19th of June 1773 viz. George Washington pr Acct renderd

206.      



John Mercer Esqr. decd
£2100.     





James Mercer Esqr. on Do & Mortge
1109.11. 6






3209.11. 6





Intt thereon to June 19th
189. 1. 0

3398.12. 6 



Burwell Bassett Esqrs. Bonds
2100.     





Ditto
212. 6.  





Ditto 
231.     





Ditto 
254.     





Ditto 
390.     






 3187. 6. 0





Intt thereon as above
  343.12.  

3530.18. 0 



Bernd Moore & Jno. Baylor Esqrs.
1338.11.  





Intt thereon
408.17. 8
1746.8.8




Carter Braxton Esqr.
 1050.     





Interest thereon
 52.10.  

1102.10.   



Robt Adam—Mortgage
1000.     





Intt thereon
25.19. 2

1025.19. 2 



Mr Barthw Dandridge
 600.     





Ditto
150.     





Ditto
207. 4. 1





Ditto
143.11. 9






1100.15.10





Interest thereon
118.13. 6
1219.9.4




Mr William Dandridge
 ⟨440. 9.⟩  





Interest thereon
⟨15. 9. 1⟩

465.18. 1 



⟨mutilated⟩ Claiborne
280.     





⟨mutilated⟩
  2. 3. 8

282. 3. 8 



⟨mutilated⟩
⟨mutilated⟩





⟨mutilated⟩ thereon
⟨mutilated⟩

⟨mutilated⟩



Mr ⟨mutilated⟩ Prosser
⟨mutilated⟩





⟨mutilated⟩ thereon
⟨mutilated⟩

⟨mutilated⟩




By the Ban⟨k of⟩ England
1650.     




Robt Cary Esqr. & Co. for Balle of Intt recd on Do
115.2.4  






£4732.0.4
10376. 8.11



By Balle due to the Estate
£4732 ⟨mutilated⟩




E. Excepted






Go: Washington


